Case

2: v30Q012: RES | Oc ent . 2 Filed 02/06/20 Page 1 of 4 PagelD # 121
PAO (Benes

Ob. ST Cle a he ( nuck

 

 

0. S. abick Cours

 

AVA. Orie Sk, Room A AOS

 

Vere. Vath TN W1%0O7

 

 

 

Elda, “Sequary BAY, YOO

 

 

 

 

Vn ce! Gote¥elh vs | ernmer, Mi D-ev-ODDAY— ARS- MQ

 

Filing Fee ($5)

 

 

‘Yo Wham AY Mes C Conacem:

 

 

 

 

 

 

ee be cite Bue dollacs C$ Dy

ea 3 i con ee Me Fling Lee “4 Ve odoovie= =cophione

Oheas Case.

 

   

“AYT shal) wed by bc cna by resale bbe nA

 

 

 

earthed cheove-eap AS onal Sie, Preore enn me Oe, such,

 

 

we or +> Ve Gelbcu: wry) RODD, rhee\\ ine Sale onan hs
Jat VET Ne core.

     

 

 

 

 

Wit apprecre aon
Deo &

 

 

Mesay S. Galles 3,
No! ANG) pe

 

 

ay \ Cor rection \ in Loukdaihion

 

 

Bo. Qox $8 |
Jerre Mere, YA) ADE

 

 

 

 

 
"Prwacy Act

389999990906
9900080098

3x] O©Q0000 e
ES epee G
ee

8
i
ip
a
ze

 
 
 

 

MOE —.

Oe

 

  

 

|  —=—ses

 

LAs ‘1 aan aJJ2|
hO VY ey 4S aig Vth

PDP S10

 

 

 

 

Pe

 

   

MN Bona PO a ae ane ae oe

808ZP NI ‘eIney auay
ef x0g ‘OY

GORNNSU eUONDaL OD je1epay
SS a5 cu ‘MaSINN

   

 
